Citation Nr: 1743685	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected deviated septum.  

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected deviated septum.  

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected deviated septum.  


ORDER

Entitlement to service connection for a heart disability, to include as secondary to service-connected deviated septum is denied.  




FINDING OF FACT

A heart disability was not manifested in service or the first post-service year; is not  casually or etiological related to an in-service event, injury or disease; or caused or aggravated by service-connected deviated septum. 


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the United States Army from August 1983 to February 1987.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2010 rating decision issues by the Department of Veteran Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In February 2016, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The issues of entitlement to service connection for sleep apnea and a psychiatric disorder, to include as secondary to service-connected deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits of the Claims

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b). 

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption does not apply in the present case as there is no indication of a current heart disorder within one year of service discharge, as discussed below.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310.

Entitlement to service connection for a heart disability, to include as secondary to service-connected deviated septum.  

The Veteran contends that his heart disability was caused or aggravated by his service-connected deviated septum.  

In this case, the Veteran is service-connected for a deviated septum and he has a heart disability as discussed herein.   The question for the Board is whether the Veteran's current diagnosis of a heart disability was caused or aggravated by the Veteran's service-connected disability.  

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's heart disability is not caused or aggravated beyond by the Veteran's service-connected deviated septum.  

The Veteran's service treatment records detailed an episode of chest pains in November 1984.  See January 2010 Service Treatment Records.  His chief complaint was chest pain not related to exertion, but his cardiac workup was completely negative with a normal EKG.  The Veteran was diagnosed with bronchitis and given antibiotics.  There were no further entries in his service treatment records regarding any cardiac issues.  

In January 2009, the Veteran sought treatment for chest pain that radiated to his arms, which was worse with exertion.  See December 2009 Medical Treatment Records.  The Veteran described the pain as burning with tightness below his sternum.  The Veteran's EKG's and enzymes were negative, and showed a low probability of ischemia, or angina symptoms.  

Subsequently, the Veteran sought medical treatment related to chest pains and received a diagnosis of premature ventricular contractions (PVCs) in May 2009.  

The Veteran underwent a VA examination in July 2010 related to his heart disability.  The examiner noted the November 1984 visit to the emergency room for chest pains.  The examiner also noted a July 2010 outpatient treatment related to chest pain, in which the Veteran's cardiac workup was essentially negative.  The examiner provided that the Veteran had no medical history of myocardial infraction, rheumatic fever, hypertensive heart disease, valvular heart disease, congestive heart failure, angina, dizziness, syncope, fatigue, and dyspnea.  However, the examiner found that the Veteran had a positive history of hypertension and heart rhythm disturbance.  The Veteran's EKG Stress Test revealed sporadic but frequent PVCs at peak exercise.  The examiner found that the Veteran's PVCs disability was not caused by or a result of military service, or related in any way to the November 1984 emergency room visit.  The examiner opined that the Veteran's PVCs bore no relationship to the chest pain in 1984 because no cause was found for the chest pains, and there was no evidence of ongoing cardiac issues for approximately twenty-five years prior to the atypical chest pain episodes in 2009.  Furthermore, the examiner provided that PVCs have many causes and "there [was] absolutely nothing to link the PVCs to the Veteran's military service in anyway whatsoever."  

The Veteran was afforded a VA examination August 2016 to determine the etiology of his heart disability.  The examiner confirmed ventricular arrhythmia.  The Veteran was found not to have ischemic heart disease, myocardial infarction, congestive heart failure, a heart valve condition, or any infectious heart conditions.  The examiner found that the Veteran suffered from pulmonary hypertension with secondary right heart cardiomyopathy and a cardiac arrhythmia.  The type of arrhythmia is specifically PVCs, which are very frequent and bothersome.  The Veteran reported more than 4 episodes of PVCs in the past 12 months.  The Veteran's heart rate was observed to be normal during the examination.  Moreover, it was discovered by echocardiogram that Veteran suffered from cardiac hypertrophy and that the Veteran's heart's wall thickness was abnormal with left ventricular hypertrophy, right ventricular dilation and dilated atria.  

The examiner opined that the Veteran's claimed PVC condition was not due to any condition associated with the Veteran's military service, either directly or indirectly as a secondary condition.  Additionally, the examiner found that it was less likely than not that the Veteran's heart disability was incurred in or cause by the claimed-in-service injury, event, or illness.   The examiner provided that the PVCs were a manifestation of pulmonary hypertension with right ventricular cardiomyopathy.  Although, the precise etiology of the pulmonary hypertension condition was unknown, it more likely than not represented a condition primarily attributable to morbid obesity with additional causation/aggravation associated with sleep disordered breathing, left heart diastolic dysfunction in the setting of chronic hypertension, and Type 2 diabetes.  Left heart diastolic dysfunction may directly cause secondary pulmonary hypertension itself due to elevated left heart filling pressure caused by the diastolic dysfunction.  The examiner further provided that the Veteran's substantial smoking history may have caused the pulmonary hypertension because smoking related diseases can cause pulmonary hypertension.  The absolute cause of the pulmonary hypertension is unknown, but there is no known medical nexus between chronic nasal obstruction and pulmonary hypertension as a primary condition.  Moreover, the examiner stated that there is no medical means to apportion causation of pulmonary hypertension to any of the multiple underlying factors that could have led to Veteran's pulmonary hypertension.  

The examiner concluded by stating that "none of the underlying conditions leading to the PVCs - specifically the pulmonary hypertension and whatever component of that disorder that may be attributable to sleep disordered breathing, chronic hypertensive heart disease, and diabetic heart disease - is due to, cause by, or aggravated by the service-connected deviated nasal septum condition, now corrected.  There is no known medical nexus between chronic nasal airway obstruction and hypertension, obesity, Type 2 diabetes, primary or secondary pulmonary hypertension."  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's heart disability is secondary to his service-connected deviated septum, the Board finds that the August 2016 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  The examiner based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Concerning the theory of direct service connection, the Board notes that the Veteran has asserted that his heart disability was incurred or aggravated by his military service.  The Veteran has asserted that his heart disability was related to his service due to his military service, specifically the November 1984 emergency room visit for chest pains.  However, as noted above, the Veteran tested normal in regards to his cardiac work-up and EKG, and he was assigned a diagnosis of bronchitis.  After the November 1984 visit, the objective medical records do not show any reports of cardiac complaints until 2009.  As mentioned above, both the July 2010 and August 2016 examiners opined that the Veteran's heart disability is less likely than not (less than 50 percent) as result of his military service.  These negative opinions are supported by thorough, clear rationale that cite to supporting factual evidence and medical principles to support their ultimate conclusions and reflect an accurate and thorough review of the entire record.  As such, they are highly probative evidence as to the issue of whether the Veteran's current heart disability is related to service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (finding that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  Absent any competent medical evidence to the contrary, they are also persuasive.  

The Board acknowledges the lay statements provided by the Veteran.  A lay statement provided by R.D., an employee of the Veteran, stated that Veteran has exhibited chest pains since June 2009.  A lay statement provided by A.H. detailed witnessing the Veteran having chest pains and trips to the emergency medical center for treatment.  Also, A.H. reported seeing a change in the Veteran's work habits due to his condition.  Another lay statement reflected that the Veteran has had chest pains prior to January 2009 and he observed the impact of the Veteran's condition on his ability to work.  

The Board also recognizes the statements the Veteran has provided related to his heart condition, such as reports of chest pains and treatment related to his condition.  All of which the Veteran is competent and credible to report and entitled to a degree of probative weight, however all the Veteran's statements of pain and symptomology pertain to the determination of whether a current disability exists.  The Board acknowledges that the Veteran has a heart disability and whether or not the Veteran has a current disability is not at issue here, but if there is a nexus between his military service, or his service connected deviated septum.  

As discussed above, the service treatment records do not support the Veteran's claim of onset of his disability during service.  In fact, the Veteran was not diagnosed until nearly three decades after service discharge.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, any assertions that he or may make as to onset during service with subsequent continuity are not supported by the objective evidence of record.

The Board has considered the Veteran's contention that his heart disability is due to service and/or caused/aggravated by his service-connected deviated septum.  In this regard, the Veteran is competent to report the symptoms that he experienced and his history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical diagnosis and/or opinion regarding the etiology of a heart disability, as it relates to a deviated septum.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the August 2016 VA examiner, a medical professional, to be the most probative evidence of record as to the current nature and etiology of his claimed hip disability, to include the relationship between the Veteran's heart disability and his service-connected low deviated septum. 

Thus, the preponderance of the competent evidence weighs against a finding that the Veteran's heart disability is related to his military service, or caused or aggravated by the Veteran's service connected deviated septum, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied on a secondary and direct basis.  


REMAND

The Board finds that additional development is needed in reference to the claims of entitlement to secondary service connection for a psychiatric disorder and sleep apnea before those claims are adequate for rating purposes.  	

The Veteran contends that service connection is warranted for sleep apnea, to include as secondary to deviated septum.  

In this case, the Veteran was provided VA examinations in February 2010, July 2010, September 2012, and August 2016 to determine the nature and etiology of his sleep apnea in relation to his service-connected deviated septum.  The August 2016 examiner found that Veteran's service connected deviated septum neither caused or aggravated the Veteran's sleep apnea.  The September 2012 examiner opined that sleep apnea was less likely as not permanently aggravated by the Veteran's service connected deviated septum.  However, the February and July 2010 examination report reflected some level of aggravation and opined that Veteran's deviated septum made the Veteran's sleep apnea more symptomatic and, "force (d) the use of full face mask to interface the CPAP treatment to his airway."  If the implication is that the service-connected deviated septum heightened the Veteran's treatment of his sleep apnea, then there is a possible occurrence of aggravation.  For this reason, the Board finds that addendum opinion is needed to address the discrepancy between the 2010, 2012, 2016 examinations reports.  

The Veteran contends that service connection is warranted for psychiatric disorder, to include as secondary to deviated septum.  In this regard, the Board notes that the Veteran was afforded a VA examination in August 2016 to determine the nature and etiology of his psychiatric disorder.  The examiner provided that the Veteran's depressive and anxiety symptoms were not caused by his military service and are not a progression of any service connected disability.  However, the examiner did not discuss whether Veteran's psychiatric disorder was aggravated by his service-connected deviated septum.  Additionally, a secondary concern is the notation of whether the Veteran has a clear diagnosis of a psychiatric disorder.  The examiner noted that the Veteran did not have a diagnosis of a mental disorder on page one (1) of the examination report, however page five (5) clearly identifies an unspecified depressive disorder with anxious distress.  Thus, clarification is needed as to whether the Veteran has a diagnosis of a psychiatric disorder.  Therefore, an addendum opinion is needed to provide clarification as to the Veteran's diagnosis of a psychiatric disorder and to provide a medical opinion addressing secondary service connection with regards to the Veteran's service-connected deviated septum

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the examiner who conducted the August 2016 examination or other similarly qualified examiner to determine the etiology of the Veteran's sleep apnea.  If an evaluation is deemed necessary by the examiner, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must address the following inquiry:

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was either (1) caused or (2) aggravated by the Veteran's service-connected deviated septum.  

The examiner must address the discrepancy between the August 2016 and September 2012 opinions which did not find a connection between the Veteran's deviated septum and sleep apnea, and the 2010 examination report and addendum opinion which found that the Veteran's deviated septum impacted the treatment options for the Veteran's sleep apnea.  Therefore, the examiner should discuss what relationship, if any, that exists between Veteran's service-connected deviated septum and his sleep apnea and the treatment of thereof.  

The examiner should consider the lay testimony of record.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.   Obtain an addendum opinion from the examiner who conducted the August 2016 examination or other similarly qualified examiner to determine the etiology of the Veteran's acquired psychiatric disorder.  If an evaluation is deemed necessary by the examiner, one shall be provided. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.   An explanation for all opinions expressed must be provided.  

The examiner must address the following inquiries:

(a) Provide diagnoses for all current psychiatric disorders, to include those noted during the appeal period.

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's psychiatric disorder was either (1) caused or   aggravated by the Veteran's service-connected deviated septum, or (2) caused or aggravated by the Veteran's service.  

The examiner should consider the lay testimony of record.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the claims of service connection to sleep apnea and psychiatric disorders, to include as secondary to service connected deviated septum.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond. The claim should be returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J.R. Higgins, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


